EXHIBIT 10.2

SUPPLEMENT NO.1 TO THE
AMENDED AND RESTATED SUBSIDIARY
GUARANTEE AGREEMENT

SUPPLEMENT NO. 1 dated as of May 9, 2008, to the Amended and Restated Subsidiary
Guarantee Agreement (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee Agreement”)
dated as of September 26, 2007, among each of the subsidiaries listed on
Schedule I thereto (each such subsidiary individually, a “Guarantor” and,
collectively, the “Guarantors”) of LUMINENT MORTGAGE CAPITAL, INC., a Maryland
corporation (the “Borrower”), and ARCO CAPITAL CORPORATION LTD., a corporation
organized under the laws of the Cayman Islands, as lender and secured party (the
“Secured Party”).

A. Reference is made to the Credit Agreement, dated as of August 21, 2007, as
amended by Amendment to Credit Agreement, dated as of September 12, 2007, the
Second Amendment to Credit Agreement, dated as of September 20, 2007 and the
Third Amendment to Credit Agreement, dated as of September 21, 2007 (as such
agreement may be further amended, supplemented, restated or otherwise modified
and in effect from time to time, the “Existing Credit Agreement”) between the
Borrower and the Secured Party, pursuant to which, among other things, the
Secured Party made loans or otherwise extended credit to the Borrower upon the
terms and subject to the conditions specified in the Credit Agreement.

B. Reference is made to the Amended and Restated Credit Agreement, dated as of
September 26, 2007 (as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of December 7, 2007, as further amended by
that certain Second Amendment to Amended and Restated Credit Agreement dated as
of the date hereof and as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) between the
Borrower and the Secured Party, pursuant to which, among other things, the
Borrower has requested, and the Secured Party has agreed, to amend and restate
the Existing Credit Agreement upon the terms and subject to the conditions
specified in the Credit Agreement.

C. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement.

D. The Guarantors have entered into the Guarantee Agreement in order to induce
the Secured Party make loans under the Credit Agreement. Each Restricted
Subsidiary of the Borrower that was not in existence or not a Restricted
Subsidiary of the Borrower on the date of the Credit Agreement is required to
enter into the Guarantee Agreement as a Guarantor upon becoming a Restricted
Subsidiary of the Borrower. Section 22 of the Guarantee Agreement provides that
additional Restricted Subsidiaries of the Borrower may become Guarantors under
the Guarantee Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Restricted Subsidiary of the Borrower (the
“New Guarantor”) is executing this Supplement to become a Guarantor under the
Guarantee Agreement as consideration for the Loans previously made.

Accordingly, the Secured Party and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 22 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a Guarantor in the Guarantee Agreement shall be deemed to
include the New Guarantor. The Guarantee Agreement is hereby incorporated herein
by reference.

SECTION 2. The New Guarantor represents and warrants to the Secured Party that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

SECTION 3. The Secured Party represents and warrants to the New Guarantor that
it is a “qualified purchaser” as defined in Section 2(a)(51) of the Investment
Company Act of 1940, as amended.

SECTION 4. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Secured Party
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Secured Party. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually executed counterpart of this Supplement.

SECTION 5. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Guarantee Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below, with a copy to the Borrower.

SECTION 9. The New Guarantor agrees to reimburse the Secured Party for its
out-of-pocket expenses in connection with this Supplement, including the fees,
disbursements and other charges of counsel for the Secured Party.

1

IN WITNESS WHEREOF, the New Guarantor and the Secured Party have duly executed
this Supplement to the Guarantee Agreement as of the day and year first above
written.

     
By:
  OT REALTY TRUST, as New Guarantor
/s/ KAREN CHANG
 
   



    Name: Karen Chang

Title: SVP, Secretary and Treasurer



      Address:

ARCO CAPITAL CORPORATION LTD.
By: Arco Capital Management LLC, its attorney-in-fact



      By: /s/ JAY A. JOHNSTON



    Name: Jay A. Johnston
Title: CEO

2